DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 7/14/22. Previously filed 35 USC 112 rejections have been withdrawn. Claim 1 has been amended. Claims 5-8, 10-33, and 37-76 have been canceled. Claims 1-4, 9, 34-36, and 77-79 are pending rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 34-36, and 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer USPA_20130337256_A1 in view of Guillemette USPN_7690908.
1.	Regarding Claims 1-3, 9, 34-36, and 77, and 78, Farmer discloses a filament for use in extrusion-based additive manufacturing having a reinforcement portion with a higher melting point and higher crystallinity than the matrix portion. [0006, 0007]  The filament has a maximum diameter which less than 2 mm. [0021]. This range of filament size overlaps with the range of filament size recited in claim 1. Farmer also states that the output extrudate (element 4B in Fig. 5) can be thinner than the input and have a thickness as low as 0.1 mm [0056]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). In one embodiment of Farmer, the filament comprises a reinforcement portion (1) comprising a collection of fibers with inter-fiber gaps [0065]. As the matrix portion (2) melts in the extrusion head, the melted material impregnates these inter-fiber gaps [0065]. This embodiment is formed by spinning and drawing a polymer under tension to form one or more reinforcement polymers with crystallites aligned with the length of the fibers [0045]. A core comprising a plurality of such fibers is then pulled through a heated ring along with a number of amorphous fibers or tows of fibers [0045, 0046]. As they are pulled through the heated ring, the amorphous fibers/tows melt and coalesce to form an annular sheath around the core and then cool and solidify to become bonded to the core [0046]. 
2.	However, Farmer is silent regarding the filament comprising 12-1000 microlayers.
3.	Guillemette discloses a cyclical extrusion method that laminates layers of flowing polymer materials, multiplying the flow and further laminating and dividing the material flow to generate small grain features and improve strength (Col. 1, lines 26-63). The extrusion method of Guillemette allows for production of micrograin features (Col. 4, lines 46-48). The size of the features in the extruded filament are controlled by controlling the number of successive divisions and overlaps of the input flow streams (Col. 4, lines 10-21). Guillemette teaches up to 512 thin laminations. Both Farmer and Guillemette are both directed toward filaments comprising 2 or more different polymers having fiber domains oriented along the length of the filament.  The filaments of Farmer and Guillemette both comprise fiber domains surrounded by a continuous polymer matrix.  Farmer achieves this configuration by melting the sheath around the fiber core whereas Guillemette provides a more controlled means of integrating fiber domains in a surrounding matrix by coextrusion.  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the method of extrusion of Guillemette to form a filament from two distinct polymers as disclosed by Farmer in order to provide a filament with improved strength and equally distributed continuous matrix surrounding the fiber domains.
5.	The production of the filament of Farmer using the coextrusion method of Guillemette would result in a filament having a diameter of less than 2 mm and comprising up to 512 microlayers in designed microlayer combinations. The filament would be capable of being used in a printer having a nozzle size that results in a deposited extrudate in which the thickness of the microlayers is reduced. A quantity of up to 512 microlayer domains overlaps with the range of microlayers recited in claim 1.  As such, Farmer and Guillemette render obvious the limitations of claim 1.
6.	Regarding claim 4, the modification of Farmer with Guillemette results in a filament made by microlayer coextrusion.  (See applicant’s specification Pg. 22, lines 21-23 which describes Guillemette USPN 7690908 as teaching micro-layer extrusion).
7.	Regarding claim 79, a quantity of up to 512 microlayer domains overlaps with the range of microlayers recited in claim 79.
Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. 
Applicants state: “Farmer does not disclose, teach or suggest the size or thickness of the layers of the matrix portion before or after it passes through the extrusion head or determining the thickness of those layers in the matrix portion before extrusion to end up with the thickness of those layers after extrusion. Therefore, the claimed subject matter is not obvious over Farmer. The defects and deficiencies of Farmer are not remedied by the secondary reference Guillemette. Therefore, Applicants respectfully request that the Examiner withdraw the §103 rejection of claim 1.”
The Examiner respectfully submits that to the contrary, Farmer discloses the respective thicknesses. Farmer discloses that the input can have maximum thickness of 2 mm (paragraph 0021) while also stating that the output extrudate (element 4B in Fig. 5) can be thinner than the input and have a thickness as low as 0.1 mm (paragraph 0056).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 24, 2022